                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     AT NASHVILLE


KATHY WARREN, TONYA CALHOUN, )
CLARISSA ROGERS, and persons  )
similarly situated,           )
                              )                      CASE NO. 3-17-cv-00014
                 Plaintiffs,  )
                              )
v.                            )                      JUDGE TRAUGER
                              )
INTERSTATE WAREHOUSING, INC., )                      JURY DEMAND
A TIPPMANN GROUP COMPANY,     )
                              )
                 Defendant.   )


               FINAL JUDGMENT APPROVING SETTLEMENT

       This matter if before the Court following the parties’ Joint Motion regarding settlement of

this Rule 23 class action. It appearing to the Court by the signature of counsel below that all

matters and things previously approved by the Court in conformance with the parties’ Settlement

Agreement entered herein have been accomplished, completed and/or implemented, and that the

requirements of F.R.C.P 23(e)(1)-(5) have been met, it is HEREBY ORDERED this this matter is

dismissed with prejudiced.

       SO ORDERED this 15th day of January, 2020.




                                              ________________________________________
                                              Aleta J. Trauger
                                              Judge, United States District Court




     Case 3:17-cv-00014
4824-5771-5535.1             Document 24 Filed 101/15/20 Page 1 of 3 PageID #: 162
APPROVED FOR ENTRY:


/s/ Justin S. Gilbert
Justin S. Gilbert (TN #017079)
GILBERT RUSSELL McWHERTER
SCOTT BOBBITT, PLC
200 W. Martin Luther King Blvd.
Suite 1067
Chattanooga, TN 37402
Telephone: (423) 499-3044
Fax: (731) 664-1540

Attorneys for Named Plaintiffs


/s/ Thomas M. Kimbrough
Thomas M. Kimbrough (IN #5414-02)
(admitted pro hac vice)
BARRETT McNAGNY LLP
215 E. Berry Street
P.O. Box 2263
Fort Wayne, IN 46801
Telephone: (260) 423-9551
Fax: (260) 423-8920

/s/ Robert E. Boston
Robert E. Boston (Tn Bar No. 9744)
WALLER LANSDEN DORTCH DAVIS, LLP
Nashville City Center
511 Union Street, Suite 2700
Nashville, TN 37219
(615) 244-6380 (phone)
(615) 244-6804 (fax)
Bob.boston@wallerlaw.com

Attorneys for Defendant Interstate
Warehousing, Inc., a Tippmann Group Company




 4824-5771-5535.1                    -2-
    Case 3:17-cv-00014 Document 24 Filed 01/15/20 Page 2 of 3 PageID #: 163
                                 CERTIFICATE OF SERVICE

        This is to certify that a copy of the foregoing has been served via the Court’s CM/ECF system
on the 16th day of October, 2017 to counsel of record as follows:

 Thomas M. Kimbrough (IN #5414-02)
 (admitted pro hac vice)
 BARRETT McNAGNY LLP
 215 E. Berry Street
 P.O. Box 2263
 Fort Wayne, IN 46801
 Telephone: (260) 423-9551
 Fax: (260) 423-8920

 Robert E. Boston (Tn Bar No. 9744)
 WALLER LANSDEN DORTCH DAVIS, LLP
 Nashville City Center
 511 Union Street, Suite 2700
 Nashville, TN 37219
 (615) 244-6380 (phone)
 (615) 244-6804 (fax)
 Bob.boston@wallerlaw.com

 Attorneys for Defendant Interstate
 Warehousing, Inc., a Tippmann Group Company




                                                    s/ Justin S. Gilbert




 4824-5771-5535.1                    -3-
    Case 3:17-cv-00014 Document 24 Filed 01/15/20 Page 3 of 3 PageID #: 164
